Citation Nr: 0409441	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  00-22 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for thoracolumbar 
strain and cervical ligamentous strain.

2.  Entitlement to service connection for a headache 
disorder.

3.  Entitlement to service connection for variously diagnosed 
psychiatric disorders, to include post-traumatic stress 
disorder (PTSD) and anxiety disorder.

4.  Entitlement to a rating in excess of 10 percent for 
asthma from December 30, 1998, through July 21, 2002.

5.  Entitlement to a rating in excess of 30 percent for 
asthma from July 22, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1987 to August 1991.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2000 rating decision by the Department of Veterans Affairs 
(VA) Regional Office in Phoenix, Arizona.  The veteran's 
claims file is now under the jurisdiction of the Seattle, 
Washington RO.  A videoconference hearing was held before the 
undersigned in October 2003.  At the hearing the veteran 
withdrew several additional issues that had been developed 
for appellate review.

The veteran has raised the issue of entitlement to service 
connection for gastrointestinal bleeding in November 2000.  
See VA Form 9.  This matter is referred to the RO for any 
appropriate action.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case. 

The VCAA eliminated the concept of a well-grounded claim.  
Here, although the March 2000 decision denied several claims 
as not-well-grounded, they were subsequently considered on 
the merits.  See February 2002 rating decision.  A February 
2002 supplemental statement of the case (SSOC) outlined 
pertinent VCAA provisions.

A January 2001 letter advised the veteran of the VCAA, but 
did not sufficiently inform him as to what evidence was 
needed to establish service connection for his claimed 
disorders.  The letter also did not advise him as to what 
evidence was needed to support his increased rating claim.  
Since the case is being remanded anyway, the opportunity 
presents itself for any VCAA notice deficiency to be 
corrected.  

Regarding the "duty to assist," at the October 2003 hearing 
the veteran alluded to various medical records, both private 
and VA, which may contain information pertinent to the 
matters at hand.  The RO has obtained medical records 
associated with the Social Security Administration's grant of 
disability benefits to the veteran.  However, the veteran 
testified that he was initially treated by a private 
chiropractor in early 1992, about 3 or 4 months following his 
August 1991 service separation.  The name of the chiropractor 
was Dr. Fernie, and his office was located on Bethal Avenue, 
in Port Washington, Oregon.  The veteran also testified that 
migraine headaches had been diagnosed, and that he was first 
treated for such following his service separation at a VA 
medical facility in Seattle (American Lake) in 1993 or 1994.  
He indicated he has been given medications at the VA medical 
facilities in Bremerton [Washington] and Phoenix [Arizona] 
over the past 10 years.  There appears to have been no 
attempt to obtain medical records pertaining to such 
treatment.  Thus, there are identified outstanding VA medical 
records from 1993 to the present which might well include 
information critical to the instant appeal.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  The Board notes that medical 
records from the VA Medical Center (VAMC) in Phoenix dated 
from 1998 and 2000 are of record.  
The veteran testified in October 2003 that while stationed in 
Iraq he came under enemy sniper fire and saw "a lot of 
destroyed blown-up bodies."  He claimed that PTSD was 
diagnosed by a VA psychiatrist at American Lakes VAMC in 
Tacoma, Washington.  There have been VA diagnoses of PTSD in 
April 2000 (Phoenix, Arizona) and November 2002 (Puget Sound 
Health Care System).  

The veteran also testified that he was receiving on-going 
treatment for his service connected asthma at the VA 
"American Lake" hospital.  He added that this condition had 
increased in severity since his last VA examination in July 
2002.  Hence, a comprehensive respiratory examination to 
assess the current severity of the veteran's asthma is 
indicated.

Where, as here (in the matter of the rating for asthma) the 
appeal is from the initial rating assigned for a disability 
following the award of service connection for such 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO 
has assigned staged ratings for asthma; each stage is for 
consideration on appeal.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The veteran should be provided 
adequate notice of the VCAA as it 
pertains to each of his claims in full 
compliance with the statutory provisions, 
implementing regulations, all 
interpretative Court decisions, etc.  

2.  The RO should obtain from Dr.Fernie, 
Bethal Avenue, in Port Washington, Oregon 
all records of treatment afforded the 
veteran, including those from early 1992.  
If the records cannot be obtained, the 
attempt to obtain them should be 
documented for the record.  

3.  The RO should obtain the veteran's 
medical records from the VA medical 
facilities in Seattle, Bremerton and 
Tacoma, Washington for all treatment he 
received from January 1993 to the 
present, and the medical records from the 
VAMC in Phoenix, Arizona from April 2000 
to the present.  If any records sought 
are unavailable, it should be so 
certified.  

4.  Thereafter, only if any medical 
records (private or VA) obtained pursuant 
to the requests above tend to show a 
relationship between thoracolumbar strain 
and/or cervical ligamentous strain and 
the veteran's active service, the RO 
should arrange for an orthopedic 
examination to ascertain the likely 
etiology of the veteran's thoracolumbar 
and cervical ligamentous strain.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should 
specifically opine whether the veteran's 
thoracolumbar and/or cervical ligamentous 
strain is, at least as likely as not, 
related to his service, and explain the 
rationale for the opinion given.

5.  The veteran should also be afforded a 
VA neurologic examination to determine 
whether his diagnosed headaches disorder 
(see report of May 1999 VA neurologic 
examination) is, at least as likely as 
not, related to service.  His claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner must explain the rationale for 
any opinion given.

6.  The RO should review the record and 
determine which, if any, of the veteran's 
alleged stressors (see October 2003 
hearing transcript) are verified.  A 
statement of that determination should be 
incorporated in the claims file

7.  The RO should then arrange for a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder the veteran may have.  His 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should render an opinion as to the nature 
of the veteran's current psychiatric 
disorder, if any, and opine whether it is 
at least as likely as not that such 
disability was either caused or 
aggravated by the veteran's active 
service.  If PTSD is diagnosed, the 
examiner must specify the verified 
stressor in service on which the 
diagnosis is based.  The examiner must 
explain the rationale for any opinion 
given.

8.  The veteran should be afforded a VA 
pulmonary examination to determine the 
severity of his asthma.  All indicated 
studies, including pulmonary function 
testing, should be performed, and the 
findings should be reported in detail.  
The findings reported should be 
sufficiently detailed to permit 
consideration of all criteria in 38 
C.F.R. § 4.97, Code 6602.  The examiner 
should note specifically whether there 
are episodes of respiratory failure and 
whether daily use of systemic (oral or 
parenteral) high-dose corticosteroids or 
immunosuppressive medications is 
required.  The examiner should explain 
the rationale for any opinions given.  
The veteran's claims file must be 
reviewed by the examiner in conjunction 
with the examination.

9.  The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


